Name: Commission Regulation (EEC) No 273/81 of 30 January 1981 adjusting the common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries;  foodstuff;  marketing
 Date Published: nan

 2. 2. 81 Official journal of the European Communities No L 30/1 I (Acts u/bose publication is obligatory) COMMISSION REGULATION (EEC) No 273/81 of 30 January 1981 adjusting the common marketing standards for certain fresh or chilled fish THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, under Article 3 of Regulation (EEC) No 100/76, these standards may be adjusted to take account of the requirements of production techniques; whereas changes have been noted especially in respect of redfish and sardines; whereas, therefore, the sizing of these products should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 on th'- common organization of the markets in fishery products ('), as last amended by Regulation (EEC) No 3443 /80 ( 2), and in particular Article 3 thereof, Whereas common marketing standards for certain fresh or chilled fish were laid down in Council Regulation (EEC) No 103/76 (3 ), as amended by Regulation (EEC) No 3049/79 (*); Whereas application of these standards should have the effect of keeping products of unsatisfactory quality off the market and facilitating trade relations based on fair competition, thus helping to improve the profitability of production ; HAS ADOPTED THIS REGULATION: Article 1 Annex B to Regulation (EEC) No 103 /76 is hereby amended as follows in respect of redfish and sardines: ( «) OJ No L 20, 28. I. 1976, p. 1 . ( J) OJ No L 359, 31 . 12. 1980, p. 13 . &lt; J) OJ No L 20, 28 . 1 . 1976, p. 29. &lt;*) OJ No L 343 , 31 . 12. 1979, p. 22. No L 30/2 Official Journal of the European Communities 2. 2. 81 Rcdfish kg/ fish Sue i 2 and over Size 2 From 0-6 up to but excluding 2 Size 3 FromO - 4 up to but excluding 0*6 Size 4 Less than 0'4 Sardines kg/ fish Number of fish io kg Sire 1 0*100 and over 10 or less Size 2 From 0 * 055 up to but excluding 11 to 18 0-100 Size 3 From 0-031 up to but excluding 19 to 32 0-055 Size 4 Less than 0-031 33 and over Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission